Citation Nr: 0432987	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disability of the 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from June 1953 
until March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied service connection for back disability.

The appellant did not request a hearing in this case.


FINDINGS OF FACT

1.  The appellant's chronic degenerative disc disease with 
disc interspace narrowing at C3-C6 and mild hypertrophic 
arthritic spurring was not incurred or aggravated by any 
incident of active military service.

2.  The appellant's chronic degenerative disc disease with 
disc interspace narrowing at C3-C6 and mild hypertrophic 
arthritic spurring was not manifested within one year after 
separation from active military service.


CONCLUSION OF LAW

Chronic degenerative disc disease with disc interspace 
narrowing at C3-C6 and mild hypertrophic arthritic spurring 
was not incurred in or aggravated by active military service, 
and service connection is therefore not warranted.  
38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004), are 
applicable to the appellant's claim of entitlement to service 
connection for spine disability.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).  

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
his claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letters dated in 
September 2002 and July 2004.  The letters informed the 
appellant what evidence and information VA would be obtaining 
as well as the evidence that the appellant needed to provide.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.

The appellant was also advised in the September 2002 and July 
2004 letters that he should submit any additional information 
or evidence regarding his claim, or advise VA as to its 
whereabouts, thus in satisfaction of the fourth element of 
the Pelegrini inquiry.

The Board notes in passing that the October 2002 rating 
decision on appeal, the statement of the case (SOC), the 
supplemental statements of the case (SSOC's), and multiple 
supplemental correspondence, also adequately informed the 
appellant of the types of evidence needed to substantiate his 
claims.  The September 2002 and July 2004 VCAA letters also 
specifically addressed the legal requirements of a service 
connection claim.  Therefore, the Department's duty to notify 
has been fully satisfied.

With respect to the timing of the VCAA notification, the 
Board notes that the September 2002 VCAA notification letter 
was provided to the appellant prior to the initial 
adjudication of his claim in October 2002.  However, the July 
2004 VCAA notification letter was provided to the appellant 
after the initial adjudication of his claim in October 2002.  
As such, recent case law suggests that VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
timing of the VCAA notification in this case only partially 
complies with the explicit requirements of Pelegrini, the 
Court did not address whether, and if so, how, the Secretary 
can properly cure a defect in the timing of the VCAA notice.  
Furthermore, the Court left open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.

For example, the Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Id. at 120.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

As such, the Board finds that the Court in Pelegrini has left 
open the possibility of a notice error being found to be non-
prejudicial to a claimant.  The Board notes that a contrary 
finding would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  Furthermore, providing such a notice would mandate 
all prior adjudications be vacated, as well as nullifying the 
notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  Such 
interpretation of section 5103(a) is incompatible with the 
best interests of the appellant, as it would result in a 
substantial delay in readjudicating his claim.  Therefore, 
consistent with the requirements of the VCAA, the appellant 
was afforded the opportunity to submit information and 
evidence in support of his claim.  As such, the Board finds 
that all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2004) 
(harmless error).

The VCAA notification letters are also legally sufficient.  
See Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  However, the statute was recently amended 
to permit VA to adjudicate a claim within one-year of receipt 
of the claim.  Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested the appellant's service medical records from the 
National Personnel Records Center (NPRC).  The NPRC response 
indicated that the appellant's service medical records were 
"fire-related" and that his service records were destroyed 
in a 1973 fire at the National Archives.  The Board 
additionally notes, however, that a few of the appellant's 
service medical records, including service medical records 
dated one-month after entry into active military service and 
separation examination records are nevertheless contained 
within the claims file.  The NPRC also made an alternate 
search for any outstanding service medical records, to 
include a review of sick and morning reports.  In October 
2002, however, the RO was again notified the no additional 
service medical records were available due to a 1973 fire.  
Therefore, the Board concludes that the RO made reasonable 
efforts to obtain the appellant's service medical records 
from the NPRC and all other identified sources.  38 C.F.R. 
§3.159(e) (2004).  

Accordingly, VA has no outstanding duty to assist the 
appellant in obtaining any additional information or 
evidence.  At every stage of the process, the appellant was 
informed of the information needed to substantiate his claim, 
and VA has obtained all evidence identified by the appellant.  
The Board finds that all indicated medical records have been 
obtained and the appellant has not referenced any outstanding 
records or information that he wanted VA to obtain.  In fact, 
the appellant even conceded in his July 2004 statement in 
support of claim (VA Form 21-4138) that he did not have any 
additional evidence to submit.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004).

The appellant in this case was previously afforded a VA 
examination in June 1974 with respect to the issue here on 
appeal.  However, as discussed in further detail below, the 
Board finds that a VA reexamination is not necessary under 
the circumstances of this case.

Thus, the record indicates that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.




II.  Service Connection for Back Disability

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2004).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

The appellant's VA medical records dated in October 2002 
contain a current diagnosis of chronic degenerative disc 
disease with disc interspace narrowing at C3-C6 and mild 
hypertrophic arthritic spurring.  The Board additionally 
notes that the first evidence of a back disability is 
contained within the appellant's VA examination records dated 
in June 1974, or approximately 20 years after discharge from 
active military service.  These June 1974 VA examination 
records contain a diagnosis of "lumbar arthralgia, 
congenital defect".  As to the October 2002 diagnosis, 
however, service connection may be established for arthritis 
on the basis of a presumption under the law that certain 
diseases manifesting themselves to a certain degree within a 
certain time after service must have had their onset in 
service.  38 U.S.C.A. §§ 1112, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307 and 3.309 (2004).  Moreover, the law 
requires that arthritis must manifest itself to a degree of 
10 percent or more within one-year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a) 
(2004); 38 U.S.C.A. § 1112 (West 2002).

The Board notes that, although the appellant contends that 
his back injury occurred in-service, there is no evidence to 
corroborate the appellant's contention.
As previously mentioned, the first evidence of arthritis is 
found in the appellant's VA medical records dated in October 
2002, or approximately 50 years after his separation from 
active service.  (emphasis added).  Therefore, the Board 
finds that the appellant is not entitled to presumptive 
service connection, as the appellant's arthritis of the back 
did not manifest itself within the requisite time period.

Although presumptive service connection is not warranted in 
this case, VA must also ascertain whether there is any basis 
to indicate that the disorders were incurred by any incident 
of military service.  Schroeder v. West, 212 F.3d 1265 (Fed. 
Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (Both for the general proposition that in claims 
involving presumptive service connection, the Board must also 
examine the evidence of record to ascertain if there is any 
other basis upon which to develop or grant the claim, 
including direct service connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection may still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

As previously discussed, the record contains competent and 
credible medical evidence diagnosing the appellant with 
chronic degenerative disc disease with disc interspace 
narrowing at C3-C6 and mild hypertrophic arthritic spurring 
in October 2002.  Therefore, the Board concludes that the 
appellant has a current spine disability.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant's available service medical 
records, to include service medical records dated one-month 
after entry into active military service and discharge 
examination records are devoid of any indication of an in-
service back injury.  For example, the appellant's service 
medical records dated July 14, 1953, indicate "congenital 
deformity, mild, of spine ... E[xisted] P[rior] T[o] 
S[ervice]".  Subsequent service medical records dated July 
29, 1953 specifically diagnose the appellant's congenital 
back deformity as "[l]umbo-sacral, mild lumbar scoliosis 
with transitional 5th vertebrae of lumbar".  The Board also 
notes, however, that the appellant's discharge examination 
records dated in March 1955 show that his spine and other 
musculoskeletal system was "normal".  Furthermore, as 
previously mentioned, the first evidence of a back injury or 
disability was in June 1974, or several decades after the 
appellant's discharge from active service.

While the appellant contends that his back injury occurred 
in-service, there is no evidence to support the appellant's 
contention that he suffered an in-service injury or 
disability.  Therefore, the Board finds that the evidence 
does not establish the requisite in-service injury or 
disease.

Even assuming for purposes of argument that such a service-
incident element could be found, there is no competent 
medical evidence indicating that the back disorder has a 
nexus to service.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).

The evidence of record consists of service medical records, 
VA medical records, VA examination records, and the 
appellant's own contentions.  The Board has thoroughly 
reviewed all of the evidence of record, and the only evidence 
that addresses the existence of any causal connection between 
his current chronic degenerative disc disease with disc 
interspace narrowing at C3-C6 and mild hypertrophic arthritic 
spurring and his active military service is his own lay 
statement.  However, the appellant, as a layperson without 
medical training, is not qualified to render medical opinions 
as to maters such as diagnosis and etiology of disorders and 
disabilities, and his opinion is entitled to no weight or 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

There exists no reasonable doubt that can be resolved in the 
appellant's favor and the benefit sought on appeal is 
therefore denied.

To the extent that the appellant argues that he is entitled 
to service connection for his congenital back defect or that 
his congenital back defect was aggravated by active military 
service, the Board notes that, although congenital or 
developmental defects are not considered to be diseases or 
injuries within the meaning of applicable legislation 
providing VA disability compensation benefits, it has been 
held that service connection may be granted for diseases (but 
not defects) of congenital, developmental or familial origin 
if the evidence as a whole shows that manifestations of the 
disease in service constituted aggravation of the disease 
within the meaning of applicable VA regulations.  38 C.F.R. 
§§ 3.303(c) (2004); VAOPGCPREC 82-1990 (July 18, 1990).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  See Wagner v. Principi, 370 F.3d 1089, 1097 
(Fed. Cir. 2004). 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2004).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2004).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or 
other conditions incurred before enlistment will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(2004).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition" -- that is, a worsening that existed not only 
at the time of separation but one that still exists currently 
-- is required.  See Routen v. Brown, 10 Vet. App. 183, 189 
n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).

As previously discussed, available service medical records 
show no in-service complaints of or treatment for back injury 
or disability.  In fact, service discharge examination 
records dated in March 1955 indicate that the appellant's 
spine and other musculoskeletal system was "normal".  
Moreover, the first evidence of a back disability is 
contained in the appellant's VA medical records dated in June 
1974, or approximately 20 years after his separation from 
service.  The appellant's VA outpatient treatment records 
dated from November 2000 to August 2004 additionally show 
only isolated complaints of low back pain in October 2002, 
May 2004, and July 2004, or approximately 50 years after 
discharge from active military service.  With respect to the 
appellant's May 2004 complaints of low back pain, VA 
outpatient treatment records indicate that his acute low back 
pain began after he "twisted his back while picking up heavy 
items 2 weeks ago".  Therefore, although the appellant's 
service medical records dated in July 1953 diagnosed the 
appellant with a congenital back deformity, available service 
medical records, subsequent VA examination records and VA 
outpatient treatment records indicate that the appellant's 
congenital back deformity did not increase in severity during 
active 


military service and service connection based upon 
aggravation is thus not warranted.  38 C.F.R. § 3.306 (2004).


ORDER

Entitlement to service connection for a disability of the 
spine is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



